Citation Nr: 0734820	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for increased ratings for left shoulder and 
low back disabilities.


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
subjective complaints of pain and weakness and objective 
evidence of limitation of motion of his left arm to no more 
than midway between the side and shoulder level.

2.  The veteran's low back disability is manifested by 
forward flexion limited to no more than 60 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees, bilaterally, 
and rotation to 30 degrees, bilaterally.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis and neurological manifestations including 
radiculopathy associated with the service-connected low back 
disability have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5200, 5201, 5202, 5203 (2007).

2.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A  (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, DCs 5003, 5237, 5238, 5242, 5243 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

A.  Left Shoulder

The veteran's left shoulder disability is rated 20 percent 
disabling under DC 5010-5201.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2007). Diagnostic Code 5010 
pertains to traumatic arthritis.  Diagnostic Code 5201 
pertains to limitation of motion of the arm.  38 C.F.R. 
§ 4,71a, DC 5201.  The regulatory criteria set forth in 
38 C.F.R. § 4.71a, DC 5201 provide different ratings for the 
minor arm and the major arm.  The veteran has indicated (in 
various treatment records) that he is right-handed; 
therefore, the Board will consider the ratings and criteria 
for the minor arm under the relevant diagnostic code.

The veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, malunion of the 
humerus, or impairment of the clavicle or scapula.  
Accordingly, the criteria pertaining to those disabilities 
are not applicable in this case.  38 C.F.R. § 4.71a, DCs 
5200, 5202, 5203 (2007).  Additionally, while the veteran has 
been diagnosed with arthritis of the acromioclavicular joint, 
he has been rated 20 percent disabled on the basis of 
limitation of motion of the affected joint.  The criteria 
under DCs 5003 and 5010 only apply when limitation of motion 
would be noncompensable under a limitation of motion code. 38 
C.F.R. § 4.71a, DCs 5003, 5010.

The Board thus turns to the remaining applicable diagnostic 
code, DC 5201.  Under DC 5201, a 20 percent rating is 
warranted for limitation of arm motion to shoulder level.  A 
30 percent rating is warranted for limitation of arm motion 
to midway between the side and shoulder level, and a 40 
percent rating is warranted for limitation of arm motion to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2007).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

Treatment records dated from August 2000 to August 2003 
reflect that the veteran had painful motion of the left 
shoulder.  It is not indicated in the treatment records, 
however, whether the veteran's left shoulder discomfort 
resulted in a limited range of motion of the left shoulder.

The veteran underwent VA examination of his left shoulder in 
June 2004.  At the time of the examination, the veteran 
reported increasing pain in his left shoulder, particularly 
with activities involving reaching overhead and pushing away 
from his body.  He stated that his orthopedist had advised 
him to undergo surgery but thus far he had had no surgical 
procedures on his left shoulder.  He denied having problems 
with weakness of his left shoulder, but stated that he did 
have some stiffness.  He denied experiencing swelling, heat, 
or redness in his left shoulder, and denied a history of 
instability, giving way, locking, or fatigability.  Physical 
examination of the left shoulder revealed forward flexion 
from 0 to 180 degrees, abduction from 0 to 180 degrees, and 
internal and external rotation from 0 to 90 degrees, with 
pain.  The examiner determined that the veteran's reported 
pain with activities involving reaching overhead and pushing 
away was related to his acromioclavicular arthritis.  The 
examiner additionally determined that while the veteran had 
full range of motion of his left shoulder on examination, it 
was conceivable that pain could further limit function, 
particularly after working all day on his feet.  It was not 
feasible, however to attempt to express the extent of any 
additional limitation of motion with any degree of medical 
certainty.

Since May 2003, one year prior to the time the veteran filed 
his claim for an increased rating, the veteran has not been 
shown to have limitation of the range of motion of his left 
shoulder.  However, the Board finds, considering the 
provisions DeLuca v. Brown, that the range of motion of the 
veteran's left shoulder most nearly approximates limitation 
of the arm to midway between the side and the shoulder level, 
which warrants no more than a 20 percent rating under DC 
5201.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA 
examination in June 2004, the examiner found it conceivable 
that pain would further limit function of the veteran's left 
shoulder, particularly after working all day on his feet.  As 
the veteran has not been shown to have any limitation of 
motion of the left shoulder, however, the Board finds that he 
is not entitled to a rating higher than 20 percent.  In order 
to warrant a rating higher than 20 percent for limitation of 
motion of the minor shoulder, the veteran must have 
limitation of motion of his shoulder to 25 degrees from his 
side.  Even considering the effects of pain on use, the 
evidence does not show that the left arm is limited in motion 
to 25 degrees from the side, and thus the requirements for a 
rating higher than 20 percent are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left shoulder disability warrants no more than 
a 20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Low Back

The veteran's lumbar spine disability in this case was rated 
20 percent disabling under the old diagnostic criteria of DC 
5295, which contemplated lumbosacral strain.  Prior to the 
veteran's filing a claim for an increased rating, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  Under the revised 
diagnostic criteria as currently in effect, the veteran's 
lumbosacral strain is rated under DC 5237, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007), 38 C.F.R. § 4.71a, 
DC 5237.  Other applicable diagnostic codes include DCs 5242 
and 5243, which pertain to degenerative arthritis of the 
spine and intervertebral disc syndrome, respectively.  
38 C.F.R. § 4.71a, DC 5242, 5243.  These diagnostic codes are 
also rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  
Regardless, the veteran is already in receipt of a 20 percent 
disability rating, and thus neither DC 5003 nor 5242 may 
serve as a basis for an increased rating in this case.  38 
C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

The Board thus turns to the applicable criteria.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a maximum rating in this case of 40 percent is 
warranted where there is forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2007).

Clinical records dated from August 2000 to August 2003 
demonstrate complaints of painful, limited motion, but do not 
demonstrate that specific ranges of motion were recorded 
during that time period.  On VA examination in June 2004, 
range of motion testing revealed forward flexion to 60 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees, with pain on the ends of all movement.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  The veteran's 
lumbar spine disability ranges of motion, as shown on VA 
examination in June 2004, fall at most within the 
requirements for a 20 percent rating:  forward flexion 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion not greater than 120 degrees.  
Limitation of flexion of the lumbar spine to 30 degrees or 
less and ankylosis are not shown.  38 C.F.R. § 4.71a, 
DC 5237.  Thus, the General Rating Formula for Diseases and 
Injuries of the Spine cannot serve as a basis for an 
increased rating.

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 20 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or 
post-operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  

On VA examination in June 2004, the veteran did not report 
having experienced any incapacitating episodes as a result of 
his lumbar spine disability in the past 12 months.  The 
veteran reported that he had increased back pain with 
activity, but stated that the pain was alleviated with rest.  
The record otherwise does not demonstrate that the veteran 
was prescribed bed rest by a physician between May 2003 and 
June 2004.  Accordingly, he is not entitled to a rating 
higher than 20 percent based upon incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the veteran's 
June 2004 VA examination shows forward flexion to 60 degrees, 
extension to 30 degrees, right and left lateral bending to 30 
degrees, and right and left lateral rotation to 30 degrees, 
with pain on the ends of all movement, which would warrant a 
rating of 20 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 30 
degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Treatment records do not demonstrate complaints of numbness 
or other neurological symptoms.  On VA examination in June 
2004, the veteran reported that his back pain radiated from 
the middle aspect of his lumbar spine into the right aspect 
of his upper and lateral buttock.  He described the pain as a 
burning pain that occasionally increased to a sharp pain.  He 
denied experiencing numbness or weakness related to his back.  
Physical examination revealed no evidence of muscle spasm, 
weakness, or tenderness.  He normal gait, coordination, 
sensation, and position sense.  He had 5/5 motor strength at 
the hip flexors, quadriceps, hamstrings, tibialis anterior, 
extensor hallucis longus, and gastro-soleus complex.  His toe 
were up and downgoing.  Sensation was intact and his reflexes 
were 2+ and symmetric in the quadriceps and Achilles tendon.  
There was no evidence of any muscle wasting in the lower 
extremities.  

While the veteran has complained of sensory abnormalities 
related to his low back disability, the findings in the 
medical records do not support a conclusion that the veteran 
has radiculopathy, or that he has any other objective 
neurological symptoms related to his low back disability.  
Physical examination demonstrated no neurological impairment 
or sensory deficits.  Additionally, no muscle atrophy is 
present and his muscle strength is normal in the lower 
extremities, bilaterally.  The veteran is thus not entitled 
to an increased rating for his low back disability based upon 
consideration of any neurologic residuals because there are 
not independently ratable neurologic residuals shown or 
diagnosed by the treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The question before the Board, then, is 
whether the veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, 
while the veteran has complained of neurological 
manifestations, no objective neurological manifestations have 
been demonstrated.  Accordingly, the Board finds that the 
veteran is not entitled to a separate rating for neurological 
manifestations.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence of any 
independently ratable neurological manifestations that would 
warrant a compensable rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In June 2004, prior to the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claim.  The RO also provided 
the veteran with additional VCAA notice in July 2004 with 
respect to his claims for a higher rating.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  For this reason as well, further VCAA notice is 
not required.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claims for an increased rating in 
June 2004 as this is the premise of the claims.  It is 
therefore inherent in the claims that the veteran had actual 
knowledge of the rating element of his claims.    

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, specific VA medical opinions pertinent to 
the issues were obtained in June 2004.  Therefore, the 
available records and medical evidence have been obtained in 
order to made adequate determinations as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

A disability rating in excess of 20 percent for a left 
shoulder disability is denied.

A disability rating in excess of 20 percent for a low back 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


